___________

                                      No. 95-4202
                                      ___________

Ronaldo S. Ligons,                          *
                                            *
              Appellant,                    *
                                            *
     v.                                     *
                                            * Appeal from the United States
Frank W. Wood; James H. Bruton;             * District Court for the
Erik William Skon; Thomas Dowdle;*         District of Minnesota
Charles H. Jakway; Otis Zanders; *
James Zawacki; David Oelrich;               *        [UNPUBLISHED]
John Does; Mary Roes,                       *
                                            *
              Appellees.                    *
                                      ___________

                        Submitted:    May 30, 1996

                            Filed:    June 5, 1996
                                      ___________

Before McMILLIAN, WOLLMAN and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Ronaldo     S. Ligons appeals the district court's1 dismissal with
prejudice of his 42 U.S.C. § 1983 complaint.         Having carefully reviewed the
record and the parties' briefs, we conclude that the judgment of the
district court was correct.          Accordingly, we affirm the judgment of the
district court.    See 8th Cir. R. 47B.     We deny Ligons's motions on appeal.


     A true copy.

              Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The Honorable David S. Doty, United States District Judge for
the District of Minnesota, adopting the report and recommendations
of the Honorable Jonathan G. Lebedoff, United States Magistrate
Judge for the District of Minnesota.